Order entered March 6, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00007-CR
                                      No. 05-14-00008-CR

                             SENRICK WILKERSON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                      Trial Court Cause Nos. F10-01183-J, F10-01184-J

                                           ORDER
       The Court DENIES appellant’s February 27, 2014 pro se motion for a bench warrant and

motion for discovery of arrest records. Appellant is represented by counsel and is not entitled to

hybrid representation. See Rudd v. State, 616 S.W.2d 623 (Tex. Crim. App. [Panel Op.] 1981).


                                                      /s/   LANA MYERS
                                                            JUSTICE